DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 03 November 2021 in which claims 10-18 are currently pending and claims 1-9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanade (PG Pub US 2005/0066149 A1) in view of Sahara et al. (PG Pub US 2014/0294009 A1).
Regarding claims 10, 17, Kanade discloses a communication apparatus comprising: 

a controller (operating system [0037]) that calls a procedure belonging to a function instance to be executed depending on a procedure belonging to a previously processed function instance and a return value of the procedure belonging to the previously processed function instance (“At step 406 the errands in the itinerary are executed by itinerary running service 118 in the sequence specified by the itinerary. For itinerary running service 118, an errand is just a pointer to a function that is to be called. The itinerary maintains a list of function pointers in the errand function list, as explained earlier. Each function returns a value of true or false upon execution. A return value of true stands for completion of errand. A return value of false implies that the errand failed to complete, and the itinerary should not execute any further” [0051], “it is checked whether an errand returned a true value or a false value. In case the errand returns true, it signifies that the errand has been executed successfully. Thus, the next thread in the itinerary is scheduled for execution” [0054], [0072], claim 11), 
the controller is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuit, or iii) a combination of computer executable instructions executed by at least one processor and at least one circuit (fig. 1). 
However, although Kanade discloses the invention relating to “multithreaded application processing for computing applications”, Kanade does not explicitly disclose 
Nevertheless, Sahara discloses “The filtering processing unit 340 performs filtering processing to determine whether to cause packets to pass, and discard a packet not to pass. When receiving a packet from the inside of a LAN to the outside, this filtering processing unit 340 refers to the filtering table 350 and determines whether to cause the packet to pass. Further, the filtering processing unit 340 supplies the packet to pass to the address conversion unit 320. Moreover, when receiving a packet in which the IP address and the port number are converted from the address conversion unit 320, the filtering processing unit 340 refers to the filtering table 350 and determines whether to cause the packet to pass. Further, the filtering processing unit 340 forwards the packet to pass to the inside of the LAN” [0212].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute processing regarding a plurality of network functions on a same communication packet held in a single packet holder by executing procedures belonging to function instances to be executed to control a processing sequence for the same communication packet because “The filtering table 350 denotes a table that stores information showing whether to cause packets to pass for each of combinations of the transmission sources and destinations of the packets” [0213].
. 
Allowable Subject Matter
Claims 12-16, 18 are allowed.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “A function execution unit 133 provided in a processing sequence control unit 13 (FIG. 2) executes a VLAN-ID conversion procedure in a VLAN-ID conversion function instance 12b (FIG. 2), and the VLAN-ID conversion function instance 12b rewrites a VLAN-ID of a packet being held in a packet holding unit 134 in accordance with the VLAN-ID (paragraphs [0044] and [0045] of the description). Then, the function execution unit 133 executes a filter procedure in a filter function instance In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        01/04/2022